DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to because of the following informalities:
The lead line for reference character 270 in Fig. 5 appears to be directed to the locking bead instead of a notch in the bead portion of the tire as described.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 130, 160 and 170.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
The bead locks “extend across a full width of the rim portions” as set forth in claim 5.
The bead locks on the first wheel piece being “axially misaligned with the bead locks on the second wheel piece” as set forth in claim 6.
The “outer surface of the rim portion is knurled for receiving a tire” as set forth in claim 9.
A “friction pad on the outer surface of the rim portion” as set forth in claim 10.
“half of the bead locks are located on an axially inner side of the wheel, and half of the bead locks are located on an axially outer side of the wheel” as set forth in claim 12.
The bead locks on the axially inner side of the wheel being “axially misaligned with the bead locks located on the axially outer side of the wheel” as set forth in claim 13.
“half of the bead locks are located on an axially inner side of the wheel, and half of the bead locks are located on an axially outer side of the wheel” as set forth in claim 19.
The notches and bead locks on an axially inner side of the tire and wheel, respectively, being “axially misaligned with the notches and bead locks on an axially outer side of the tire and wheel, respectively”.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” No new matter should be entered.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

3.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Specifically, Applicant’s disclosure fails to adequately describe how and by what means the bead locks can be arranged to “extend across a full width of the rim portions” as required by claim 5.  For example, it is unclear from Applicant’s disclosure, noting Applicant’s Fig. 2A, how a bead lock could be arranged to extend from the axially outboard end of the rim portion 240 at 

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 5, there is insufficient antecedent basis for “the rim portions”.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 8, 9, 11-13, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iizuka (JPH06135202A).
	Regarding claims 8, 9 and 11-13, Iizuka discloses a wheel 2, comprising: a hub (unlabeled, but shown in Fig. 1(b)); a rim portion 20 surrounding the hub (Fig. 1(b)), the rim portion having an outer surface at 21L, 21R, wherein the outer surface of the rim portion defines a circumference of the wheel (Fig. 1(b)); and a plurality of bead locks 22L, 22R located on the outer surface of the rim portion, the bead locks being spaced from one another (Fig. 1(b)), wherein the outer surface of the rim portion is knurled for receiving a tire 1 (Fig. 1(b)), wherein the bead locks are configured to mate with notches 14L, 14R in a tire (paragraph [0005]; Figs. 1(a) and 1(b)), wherein half of the bead locks are located on an axially inner side of the wheel, and half of the bead locks are located on an axially outer side of the wheel (Fig. 1(b)), and wherein the bead locks located on the axially inner side of the wheel are axially misaligned with the bead locks located on the axially outer side of the wheel (Fig. 1(c); paragraph [0008]).
	Regarding claims 17, 19 and 20, Iizuka discloses a tire and wheel assembly, comprising:
a tire 1, wherein the tire has a bead portion 13L, 13R, a sidewall 12, and a tread 11, wherein the bead portion is connected to the tread by the sidewall (Fig. 1(a)); a wheel 2, wherein the wheel has a hub portion (unlabeled, but shown in Fig. 1(b)) and a rim portion 20; a plurality of bead locks 22L, 22R located on the rim portion of the wheel (Fig. 1(b)); and a plurality of notches 14L, 14R located on the bead portion of the tire (Fig. 1(a)), corresponding to the plurality of bead locks located on the rim portion of the wheel (paragraph [0005]; Figs. 1(a) and 1(b)), wherein half of the bead locks are located on an axially inner side of the wheel (Fig. 1(b)), and half of the plurality of bead locks are located on an axially outer side of the wheel (Fig. 1(b)), wherein half of the plurality of notches are located on an axially inner bead at 13R of the tire, 13L of the tire; and wherein the notches and bead locks on an axially inner side of the tire and wheel, respectively, are axially misaligned with the notches and bead locks on an axially outer side of the tire and wheel, respectively (Fig. 1(c); paragraph [0008]).

11.	Claims 8 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinagawa (JPH05169901A).
	Regarding claims 8 and 14-16, Shinagawa discloses a wheel (“automobile wheel” described in paragraph [0009]), comprising: a hub (not shown, but implicitly present to allow the automobile wheel to be connected to an automobile); a rim portion 10 surrounding the hub, the rim portion having an outer surface (unlabeled, but shown in Fig. 1), wherein the outer surface of the rim portion defines a circumference of the wheel (Fig. 1; paragraph [0009]); and a plurality of bead locks 3 located on the outer surface of the rim portion, the bead locks being spaced from one another (paragraph [0010]; Figs. 1 and 2), wherein the bead locks are rectangular in cross section (Figs. 1 and 2), wherein each bead lock includes a sharp edge (Figs. 1 and 2), and wherein each bead lock is spaced from an axially outer edge of the wheel (Figs. 1 and 2).

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



14.	Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 6,000,762) in view of Mancini (US 8,973,632).
	Chang discloses a two-piece wheel 2 for mounting a tire 4, comprising: a first wheel piece (left-side wheel piece 21 in Fig. 3) having a first threaded hole 212; a second wheel piece (right-side wheel piece 21 in Fig. 3) having a second threaded hole 212; a threaded rod 200 extending through the first threaded hole and the second threaded hole (Fig. 5), wherein the threaded rod is configured to change the axial distance between the first wheel piece and the second wheel piece when it is turned (evident from Fig. 5); and wherein a first rim of the first piece wheel and a second rim of the second rim piece are configured to receive the tire (Fig. 5).
	Chang fails disclose the claimed plurality of bead locks located along the first and second rims.
	Mancini, however, teaches a wheel assembly arrangement that includes a plurality of bead locks 22 located along a first rim or bead seat and along a second rim or bead seat (lines 44-52 of col. 14; Figs. 1 and 2), wherein at least one bead lock includes a sharp edge (at the intersection of wall 22b and wall 22c as shown in Fig. 3), wherein at least one bead lock 22 is 22 is located along a circumference of the wheel piece, spaced at least five degrees apart from an adjacent bead lock as measured from an axis of rotation of the respective wheel piece (Fig. 2; lines 12-16 of col. 16, lines 22-23 and 48-52 of col. 17), wherein the bead locks are located on the rim portions of the first and second bead seats, and extend across a full width of the rim portions (note the rim portion is considered to be a portion of the bead with the same axial width as the axial width of the bead lock 22 that projects therefrom as shown in Fig. 1), and wherein the bead locks are configured to mate with corresponding notches 23 in the tire 1 (Figs. 2-4).
	From this teaching, it would have been obvious to one having ordinary skill in the art to have modified the wheel of Chang so that its rim bead seats at the respective rim pieces have the claimed plurality of bead locks located thereon to provide predictable results for ensuring there is no relative circumferential movement between the tire and wheel during use of the wheel assembly.

15.	Claims 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 6,000,762) in view of Iizuka.
	Chang discloses a two-piece wheel 2 for mounting a tire 4, comprising: a first wheel piece (left-side wheel piece 21 in Fig. 3) having a first threaded hole 212; a second wheel piece (right-side wheel piece 21 in Fig. 3) having a second threaded hole 212; a threaded rod 200 extending through the first threaded hole and the second threaded hole (Fig. 5), wherein the threaded rod is configured to change the axial distance between the first wheel piece and the 
	Chang fails disclose the claimed plurality of bead locks located along the first and second rims.
	Iizuka, however, teaches a wheel assembly arrangement that includes a plurality of bead locks 22L, 22R located along a first rim or bead seat 21L and along a second rim or bead seat 21R (Fig. 1(b)), wherein the bead locks on the first wheel piece are axially misaligned with the bead locks on the second wheel piece (Fig. 1(c); paragraph [0008]), and wherein the bead locks are configured to mate with corresponding notches 14L, 14R in the tire (paragraph [0005]; Figs. 1(a) and 1(b)).
	From this teaching, it would have been obvious to one having ordinary skill in the art to have modified the wheel of Chang so that its rim bead seats at the respective rim pieces have the claimed plurality of bead locks located thereon to provide predictable results for ensuring there is no relative movement between the tire and wheel during use of the wheel assembly.

16.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Iizuka in view of Shinagawa.
	Iizuka fails to disclose its wheel further including a friction pad on the outer surface of the rim portion for receiving a tire.
	Shinagawa, however, teaches a wheel (“automobile wheel” described in paragraph [0009]) that includes a friction pad 3 on the outer surface of the rim portion for receiving a tire (Figs. 1 and 2).
.

17.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Iizuka in view of Kawauchi et al. (US 4,561,481; hereinafter “Kawauchi”).
	Iizuka fails to expressly disclose each of its bead locks having a rectangular cross section.
	Kawauchi, however, teaches bead locks that can have a number of different shapes and configurations including rectangular shaped (lines 38-44 of col. 3).
	It would have been obvious to one having ordinary skill in the art to have modified the tire and wheel assembly of Iizuka by forming its bead locks to have a rectangular cross section, such as taught by Kawauchi, as a well-known alternative bead lock shape that would provide predictable results for helping prevent the occurrence of relative movement between the tire and rim during use of the wheel.

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, Downing (US 2017/0174002 A1) teaches a two-piece wheel that includes a threaded rod 504 with threads that extend the full length thereof, wherein the threaded rod is used to adjust the axial distance between the two rim pieces (Fig. 3).

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953.  The examiner can normally be reached on 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kip T Kotter/Primary Examiner, Art Unit 3617